DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 16, 17 are amended. Claims 19-20 are added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first communication unit configured to”, “a second communication unit configured to”, “a control unit is configured to” in claims 10, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10, 16, and 17 are rejected for new matter issues. The claim limitation “wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit” is not described in the specification. In the specification page 2 lines 10-15 only describes the claim limitation “wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit”, but not “wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit”.
Claims 12-15 are reject for being dependent on claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2016/0021127 herein after Yan).

Regarding claim 19, Yan teaches a device for filtering safety-relevant interventions, the device comprising:
 a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
 a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 a second communications unit (Fig. 1 e.g. “OBD Female Port 260”)  configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 and a third communications unit (Fig. 1 e.g. “Communication Module 240”)  which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
 wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter received by the third communications unit (Fig. 1 e.g. “Communication Module 240”, [0023] “Such whitelist and blacklist … updated using the mobile application 100”),
 wherein the parameter received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”) is used by the control unit to verify whether access to the at least one bus system is allowed (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) or whether a user is able to authenticate himself as an authorized person.

Regarding claim 20, Yan teaches a method for filtering safety-relevant interventions, between a first communications unit, configured to exchange data with at least one bus system of a vehicle, and a second communications unit, configured to exchange data with an external processing, the method comprising: filtering data transfer between the first communications unit and the second communications unit as a function of a parameter received by the third communications unit, wherein the third communications unit differs from the first communications unit and the second communications unit, wherein the parameter received by the third communications unit is used by the control unit to verify whether access to the at least one bus system is allowed or whether a user is able to authenticate himself as an authorized person (Examiner notes: Claim 20, a method claim, is a parallel of Claim 19 thus rejected similarly as above with detailed mappings omitted).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 10, 12, 13, 15- 17 is/are rejected under 35 U.S.C. 103 as being anticipated by Yan et al. (US 2016/0021127 herein after Yan) in view of Ben-noon et al. (US 2017/0093866).

Regarding claim 10, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device comprising:
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 a second communications unit (Fig. 1 e.g. “OBD Female Port 260”) configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”) which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”),
wherein the control unit (Fig. 1 e.g. MCU 210), 
wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”),
via the third communication unit and is not configured to occur via the first communications unit and/or the second communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”, Fig. 1 e.g. “Communication Module 240”) and is not.
Yan does not teach completely interrupt the data transfer, the data transfer is completely interrupted, wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update configured to occur.
However, Ben-noon teaches is configured to completely interrupt the data transfer ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”),  the data transfer is completely interrupted ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”), wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update configured to occur ([0157] “rules for, and descriptions of data flows or streams may be provided by a remote server (e.g., server 260)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the in-vehicle network ([0011] of Ben-noon).

Regarding claim 16, Yan teaches a device for filtering safety-relevant interventions (Fig. 1 e.g.  “OBD-II CAN Message Screening System 200”), the device including: 
a control unit (Fig. 1 e.g. “MCU 210”, [0018] “a micro controller unit (MCU)”);
 	a first communications unit (Fig. 1 e.g. “OBD Male Port 270”) configured to exchange data with at least one bus system of a vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”);
 	a second communications unit (Fig. 1 e.g. “OBD Female Port 260”)  configured to exchange data with an external processing unit (Fig. 1 e.g. “Diagnostic Device 400”, [0018] “Through the OBD female port 260 … the vehicle diagnostic device 400 can send diagnostic commands” );
 	and a third communications unit (Fig. 1 e.g. “Communication Module 240”)  which differs from the first communications unit and the second communications unit (Fig. 1 e.g. “Communication Module 240” is the third communication unit, “OBD Male Port 270” is the first communication unit, and “OBD Female Port 260” is the second communication unit);
 	wherein the control unit (Fig. 1 e.g. MCU 210) filters data transfer between the first communications unit and the second communications unit (Fig. 2 e.g. S211, [0026] when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) as a function of a parameter ([0023] “whitelist and blacklist”) received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”), 
wherein the control unit (Fig. 1 e.g. MCU 210),
 wherein, as a function of the received parameter ([0023] “Such whitelist and blacklist … updated using the mobile application 100”)
via the third communication unit and is not configured to occur via the first communications unit and/or the second communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”, Fig. 1 e.g. “Communication Module 240”).
Yan does not teach a gateway control unit of a vehicle-internal bus system, completely interrupt the data transfer, the data transfer is completely interrupted, wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur.
However, Ben-noon teaches a gateway control unit of a vehicle-internal bus system (e.g. Fig 1C “CAN GATEWAY”), is configured to completely interrupt the data transfer ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”),  the data transfer is completely interrupted ([0145] “an embodiment may be adapted to interrupt, prevent, block or otherwise prevent or disable communication over an interface port”, Examiner Note: Supported in the provisional e.g. on page 3 lines 19-20 “For example canceling suspicious diagnostic sessions or sending a signal that may cause other ECUs to disregard the anomalous messages”) wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur ([0157] “rules for, and descriptions of data flows or streams may be provided by a remote server (e.g., server 260)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the in-vehicle network ([0011] of Ben-noon).


Regarding claim 17, a method for filtering safety-relevant interventions, between a first communications unit, configured to exchange data with at least one bus system of a vehicle, and a second communications unit, configured to exchange data with an external processing, the method comprising: filtering data transfer between the first communications unit and the second communications unit as a function of a parameter received by the third communications unit, wherein the third communications unit differs from the first communications unit and the second communications unit, wherein the control unit is configured to completely interrupt the data transfer, wherein, as a function of the received parameter, the data transfer is completely interrupted, wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update occurs via the third communications unit.. (Examiner notes: Claim 17, a method claim, is a parallel of Claim 10 thus rejected similarly as above with detailed mappings omitted).


Regarding claim 12, Yan teaches the second communications unit (Fig. 1 e.g. “OBD Female Port 260”).
Yan does not teach configured for a wireless data exchange, the wireless data exchange being via one of W-LAN, wireless mobile radio technology, or Bluetooth.
However, Ben-noon teaches configured for a wireless data exchange ([0059] “An SEU may include a wireless communication interface”), 
the wireless data exchange being via one of W-LAN, wireless mobile radio technology, or Bluetooth ([0059] “An SEU may include a wireless communication interface … to a WiFi network, and/or a Bluetooth channel and/or a mobile phone network such as a 3G network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Ben-noon. One of ordinary skill in the art would have been motivated to make this modification in order to remotely check vehicle diagnostics.


Regarding claim 13, Yan teaches wherein the third communications unit (Fig. 1 e.g. “Communication Module 240”) is configured for a wireless data exchange ([0020] “communication module 240 supports the wireless communication”), 
the wireless data exchange being via W-LAN, wireless mobile radio technology, or Bluetooth ([0020] “communication module 240 supports … protocols such as Wi-Fi, 3G, 4G or Bluetooth”).

Regarding claim 15, Yan teaches wherein the device is a discrete component (Fig 1 e.g. OBD-II CAN Message Screening System 200),
configured to be connected to an interface of the vehicle (Fig. 1 e.g. “CAN 340”, [0017] “receive diagnostic information from the vehicle 300 through the OBD male port 270”), 
the interface being an OBD jack (Fig. 1 e.g. “OBD male Port 270”, Fig 1 shows the OBD-II CAN message screening system 200 communicating with the vehicle 300 using a OBD male Port 270, so it is inherent that the vehicle 300 must contain a OBD female port, is an OBD jack).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ben-noon further in view of Noda (Pub No. US 2015/0358329).

Regarding claim 14, Yan teaches the third communications unit (Fig. 1 e.g. “Communication Module 240”).
Yan and Ben-noon does not teach configured for a wired data exchange with an input device which is situated inside the vehicle.
Noda teaches configured for a wired data exchange (Fig. 9 Vehicle Velocity Sensor 261, [0063] “vehicle velocity information … in-car network conforms with CAN standard”) which is situated inside the vehicle ([0106] “the vehicle information acquisition unit 218 … acquire the information from the vehicle velocity sensor 261 … means of communication via the in-car network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yan and Ben-noon to incorporate the teachings of Noda. One of ordinary skill in the art would have been motivated to make this modification in order to increase the security and safety of vehicle’s electronic system ([0101] of Noda).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.

Applicant’s Argument 1
In the remarks, wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit is not taught by Yan. 

Examiner’s Response 1
	The examiner respectfully disagrees with applicant’s argument.
Yan in combination with Ben-noon teaches wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit. 

	Yan teaches via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit in Fig. 1 e.g. “Communication Module 240” and “Such whitelist and blacklist … updated using the mobile application 100” in [0023].
	Ben-noon teaches at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update configured to occur ([0157] “rules for, and descriptions of data flows or streams may be provided by a remote server (e.g., server 260)”)
	The combination of Yan and Ben-noon teaches the limitations described above. 
	Yan in combination with Ben-noon teaches wherein at least one of a remote activation or an update of software, a remote access of an application, or a remote furnishing of a firmware update is configured to occur via the third communications unit and is not configured to occur via the first communications unit and/or the second communications unit. The parameter being updated are the whitelist and blacklist which are updated from a mobile application. Ben-noon teaches these rules are provided by a remote server.

Applicant’s Argument 2
In the remarks, applicant states “the parameter received by the third communications unit is used by the control unit to verify whether access to the at least one bus system is allowed or whether a user is able to authenticate himself as an authorized person” is not taught by Yan.
Examiner’s Response 2
	The examiner respectfully disagrees with applicant’s argument.
Yan teaches wherein the parameter received by the third communications unit ([0023] “Such whitelist and blacklist … updated using the mobile application 100”) is used by the control unit to verify whether access to the at least one bus system is allowed (Fig. 2 e.g. S211, [0026] “when the outbound control command is found in the blacklist … prevents the command from being sent out of the vehicle through the OBD-II port”) or whether a user is able to authenticate himself as an authorized person.
The MCU prevent the command on blacklist from being sent out of the vehicle through the OBD-II which is analogous to is used by the control unit to verify whether access to the at least one bus system is allowed because by preventing the device from accessing information from the bus system using blacklist is a form of verification when not allowed, and if the command is on the whitelist access is allowed [0026] of Yan.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411           
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411